
	

114 HCON 132 IH: Prohibiting the House or Senate from adjourning or convening in a pro forma session for a period of more than 2 days unless the Senate has acted upon the nomination of Judge Merrick Garland for Associate Justice of the Supreme Court.
U.S. House of Representatives
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. CON. RES. 132
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2016
			Ms. Esty (for herself, Mr. Van Hollen, Ms. Duckworth, Mrs. Kirkpatrick, Mr. Murphy of Florida, and Mr. Polis) submitted the following concurrent resolution; which was referred to the Committee on Rules
		
		CONCURRENT RESOLUTION
		Prohibiting the House or Senate from adjourning or convening in a pro forma session for a period of
			 more than 2 days unless the Senate has acted upon the nomination of Judge
			 Merrick Garland for Associate Justice of the Supreme Court.
	
	
 Whereas, on February 13, 2016, Justice Antonin Scalia passed away, vacating a seat on the Supreme Court of the United States;
 Whereas, on February 23, 2016, Republican Senators on the Committee on the Judiciary of the Senate announced that they would hold public confirmation hearings for Supreme Court nominees only after the next President is sworn in on January 20, 2017;
 Whereas, on March 16, 2016, President Barack Obama nominated Court of Appeals Judge Merrick Garland to the Supreme Court;
 Whereas the Committee on the Judiciary of the Senate has yet to hold a public confirmation hearing to fill the vacancy created by the death of Justice Antonin Scalia;
 Whereas since 1949, when the Committee on the Judiciary of the Senate began routinely holding public confirmation hearings for Supreme Court nominees, the Committee on the Judiciary has held hearings for every nominee to the Court except for those whose nominations were withdrawn by a President, meaning that the Committee has never refused to hold hearings for a nominee because such hearings would occur during a presidential election year;
 Whereas the Senate has never delayed a vote to approve or disapprove a Supreme Court nominee, other than a nominee whose nomination was withdrawn, for more than 125 days;
 Whereas if the Senate waits to hold a public confirmation hearing on a Supreme Court nominee until after the next President is sworn in, the seat will remain vacant for more than 342 days;
 Whereas the Senate has held public confirmation hearings or a confirmation vote for Supreme Court nominees in past presidential election years;
 Whereas, on March 22, 2016, the Supreme Court handed down its first deadlocked decision since the late Justice Scalia’s seat became vacant, a 4–4 decision in Hawkins v. Community Bank of Raymore;
 Whereas between February 13, 2016, and the swearing in of the next President, the Supreme Court is likely to grant and hear as many as 80 oral arguments; and
 Whereas the refusal of the Committee on the Judiciary of the Senate to consider any nominee appointed by President Barack Obama impairs the Supreme Court's ability to perform its constitutional duties, potentially leaving many critical legal questions unresolved by the Supreme Court over the course of two Supreme Court terms: Now, therefore, be it
	
 1.Short titleThis resolution may be cited as the Senate’s Court Obligations Trump Unconstitutional Stalling Resolution or the SCOTUS Resolution. 2.Prohibiting adjournment or pro forma sessions until action on nomination of Judge Merrick Garland to Supreme Court (a)In generalThe House of Representatives or Senate may not adjourn, remain adjourned, or convene solely in a pro forma session for a period of more than 2 days (excluding Saturdays, Sundays, and legal holidays, except when the House or Senate is in session on such a day) during the remainder of the One Hundred Fourteenth Congress unless, at the time the period of adjournment begins, the Senate has taken action on the nomination of Judge Merrick Garland for Associate Justice of the Supreme Court by—
 (1)holding a hearing on the nomination in the Committee on the Judiciary of the Senate; or (2)holding a vote on the nomination in the Senate.
 (b)Effective dateSubsection (a) shall take effect July 19, 2016.  